Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 09, 2015

The Court of Appeals hereby passes the following order:

A16A0586. JENNIFER HINES v. MIDFIRST BANK.

      MidFirst Bank filed a dispossessory action against Jennifer Hines in magistrate
court. Following an adverse ruling, Hines appealed to state court, which likewise
entered judgment in favor of MidFirst Bank. Hines filed this direct appeal from the
state’s court’s order. Because the order at issue disposes of a de novo appeal from a
magistrate court decision, Hines was required to follow the discretionary appeal
procedures to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan
v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to
do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.